ON APPLICATION FOR PERMISSION TO FILE PETITION FOR WRIT OF ERROR CORAM NOBIS
Gillespie, J.
 The application for permission to file in the circuit court a petition for writ of error coram nobis is sufficient to show probable cause for the issuance of the writ on several grounds.  When such application is filed in this Court, it is not our policy to hear oral testimony on disputed issues of fact although the legislature has provided that we may do so. Sec. 1992.5, Code of 1942. Nor do we decide whether the application and the State’s answer entitle applicant to the issuance of the writ as a matter of law.
In our opinion the pleadings in this matter require that we grant permission to file the petition for the writ of error coram nobis in the circuit court, and when the petition is filed, a disinterested judge will decide all questions of law and fact.
*595Petition for leave to file writ of error coram nobis granted.
Lee, P. J., and Kyle, Ethridge and Rodgers, JJ., concur.